DETAILED ACTION
This communication is responsive to the application, filed September 24, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 24, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites “In the storage system of claim 14”.  Claim 20 should recite “The storage system of claim 14”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xing et al. (US 2020/0068038 A1).

As per claim 1:  A method comprising: 
storing a plurality of objects in a bucket at a storage device of a storage system, each of the plurality of objects having a corresponding version; and 
Xing discloses [0016, 0048] storing a plurality of objects in a bucket at a storage device, where each stored object has a version associated with objects stored in the bucket.
generating, by a processing device, a snapshot of the bucket, wherein the snapshot captures the corresponding version of each of the plurality of objects at a time associated with the generation of the snapshot.  
Xing discloses [0016, 0048] snapshots allow applications to record object state and version information at specified points in time of the snapshots.  

As per claim 2:  The method of claim 1, further comprising: generating a second snapshot of the bucket, wherein the second snapshot captures the corresponding version of each of the plurality of objects at a second time associated with the generation of the snapshot, wherein at least one of the corresponding versions in the second snapshot is a different version than the corresponding version in the first snapshot.  
Xing discloses [0055] a plurality of time-series snapshots that store the changes and versions of objects that were valid at any specified time.  A time-series database snapshot allows to track when objects are created and updated (version changes), which enables roll-back to previous objects.

As per claim 3:  The method of claim 2, further comprising: reverting the plurality of objects back to the corresponding version of each of the plurality of objects captured in the snapshot upon receiving a request to revert the bucket to the time associated with the generation of the snapshot.  
Xing discloses [0048] roll-backs allow applications to revert to an earliest set of objects (or a cloned set of objects) if desired.

As per claim 4:  The method of claim 1, further comprising: generating a deletion marker for an object of the plurality of objects upon receiving a request to delete the object, wherein the deletion marker prevents the display of the object in a subsequent snapshot of the bucket.  
Xing discloses [0073] the garbage collection services can delete objects from their respective buckets, and then update the time-series database to reflect the changes.

As per claim 5:  The method of claim 1, further comprising: generating a view of the bucket, the view comprising the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.  
Xing discloses [0016, 0048] storing a plurality of objects in a bucket at a storage device, where each stored object has a version associated with objects stored in the bucket.

As per claim 6:  The method of claim 1, further comprising: generating a clone of the bucket using the snapshot, wherein the clone of the bucket comprises the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.  
Xing discloses [0048] snapshots allow applications to record object state at specified points in time, while cloning creates a duplicate copy of a set of objections and the corresponding version at the specified time.

As per claims 8-12:  Although claims 8-12 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1-6 above.

As per claim 14-20:  Although claims 8-14 are directed towards a system claim, they are rejected under the same rationale as the method claims 1-6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Ben Dayan et al. (US 2020/0026612 A1).

As per claim 7:  The method of claim 1, further comprising: generating a read-only copy of the bucket using the snapshot, wherein the read-only copy of the bucket comprises the corresponding version of each of the plurality of objects at the time associated with the generation of the snapshot.
Xing discloses generating copy of the bucket using the snapshot and the corresponding version of the plurality of objects at the time of the snapshot, but fails to explicitly disclose generating a read-only copy of the bucket using the snapshot.  Ben Dayan discloses a similar method, which further teaches [0058] a read-only snapshot may be taken at the bucket level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Xing with that of Ben Dayan.  One would have been motivated to generate a read-only copy of the bucket because it allows to create writeable snapshots that can have some portion of it changed and read-only which cannot be changed [Ben Dayan; 0058].

As per claim 13:  Although claim 13 is directed towards a medium claim, it is rejected under the same rationale as the method claim 7 above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20210089407 A1 – Gupta discloses each bucket can be used to organize stored data by corresponding version information store and a search index store.  
·         US 20190319785 A1 – Kumar discloses incremental snapshots, when subsequent snapshots are taken of the same volume, only the blocks that have changed since the first snapshot need be copied and the file can be updated to the latest versions of each data block.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114